UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6480


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JONATHAN BLAKE LOGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:10-cr-00111-FL-1; 7:13-cv-00012-FL)


Submitted:   March 11, 2016                 Decided:   March 22, 2016


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph Bart
Gilbert, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, C. Michael Anderson, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jonathan     Blake      Logan   appeals      the   district    court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.                  We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                  United States v.

Logan,     Nos.    7:10-cr-00111-FL-1;            7:13-cv-00012-FL         (E.D.N.C.

Mar. 11,    2015).      We     dispense    with    oral   argument    because     the

facts    and   legal    contentions       are   adequately    presented      in   the

materials      before   this    court     and   argument    would    not    aid   the

decisional process.

                                                                            AFFIRMED




                                           2